SIXTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT

 

This Amendment, dated as of September 22, 2006, is made by and between Exabyte
Corporation, a Delaware corporation (the “Borrower”), and Wells Fargo Bank,
National Association acting through its Wells Fargo Business Credit division
(the “Lender”), as successor in interest to Wells Fargo Business Credit, Inc.

Recitals

The Borrower and the Lender are parties to a Credit and Security Agreement dated
as of March 9, 2005, as previously amended (the “Credit Agreement”). Capitalized
terms used in these recitals have the meanings given to them in the Credit
Agreement unless otherwise specified.

The Borrower has requested that certain amendments be made to the Credit
Agreement, which the Lender is willing to make pursuant to the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

1.            Defined Terms. Capitalized terms used in this Amendment which are
defined in the Credit Agreement shall have the same meanings as defined therein,
unless otherwise defined herein. In addition, Section 1.1 of the Credit
Agreement is amended by adding or amending, as the case may be, the following
definitions:

“Borrowing Base” means at any time the lesser of:

 

(a)

The Maximum Line Amount; or

(b)          Subject to change from time to time in the Lender’s sole
discretion, the sum of:

(i)           the product of the Accounts Advance Rate times Eligible Accounts,
plus

(ii)          the lesser of (A) the product of the Inventory Advance Rate times
Eligible Inventory or (B) the Inventory Sublimit, plus

 

(iii)

the Accommodation Overadvance Component, plus

 

(iv)

the Participation Component, less

 

 

(v)

The Foreign Accounts Deductible Reserve, less

 

 

(vi)

The Distributor Pipeline Reserve, less

 

 

(vii)

The Borrowing Base Reserve, less

 

 

 



 

 

 

(viii)

The Wells Fargo Bank Obligations Reserve.

“Participation Agreement” means the Participation Agreement dated as of
September ____, 2006, by and between the Lender and Tandberg Data ASA.

“Participation Component” means an amount equal to 100% of the principal amount
of Obligations purchased by Tandberg Data ASA in accordance with the
Participation Agreement.

2.            No Other Changes. Except as explicitly amended by this Amendment,
all of the terms and conditions of the Credit Agreement shall remain in full
force and effect and shall apply to any advance or letter of credit thereunder.

3.            Conditions Precedent. This Amendment shall be effective when the
Lender shall have received an executed original hereof, together with each of
the following, each in substance and form acceptable to the Lender in its sole
discretion:

(a)          The Acknowledgment and Agreement of Guarantor set forth at the end
of this Amendment, duly executed by the Guarantor.

(b)          A Certificate of the Secretary of the Borrower certifying as to the
resolutions of the board of directors of the Borrower approving the execution
and delivery of this Amendment.

 

(c)

Such other matters as the Lender may require.

4.            Representations and Warranties. The Borrower hereby represents and
warrants to the Lender as follows:

(a)   The Borrower has all requisite power and authority to execute this
Amendment and to perform all of its obligations hereunder, and this Amendment
has been duly executed and delivered by the Borrower and constitutes the legal,
valid and binding obligation of the Borrower, enforceable in accordance with its
terms.

(b)   The execution, delivery and performance by the Borrower of this Amendment
have been duly authorized by all necessary corporate action and do not
(i) require any authorization, consent or approval by any governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, (ii) violate any provision of any law, rule or regulation or of any
order, writ, injunction or decree presently in effect, having applicability to
the Borrower, or the articles of incorporation or by-laws of the Borrower, or
(iii) result in a breach of or constitute a default under any indenture or loan
or credit agreement or any other agreement, lease or instrument to which the
Borrower is a party or by which it or its properties may be bound or affected.

(c)   All of the representations and warranties contained in Article V of the
Credit Agreement are correct on and as of the date hereof as though made on and
as of such date, except to the extent that such representations and warranties
relate solely to an earlier date.

 

 

 

-2-

 



 

 

5.            No Waiver. The execution of this Amendment and acceptance of any
documents related hereto shall not be deemed to be a waiver of any Default or
Event of Default under the Credit Agreement or breach, default or event of
default under any Security Document or other document held by the Lender,
whether or not known to the Lender and whether or not existing on the date of
this Amendment.

6.            Release. The Borrower, and the Guarantor by signing the
Acknowledgment and Agreement of Guarantor set forth below, each hereby
absolutely and unconditionally releases and forever discharges the Lender, and
any and all participants, parent corporations, subsidiary corporations,
affiliated corporations, insurers, indemnitors, successors and assigns thereof,
together with all of the present and former directors, officers, agents and
employees of any of the foregoing, from any and all claims, demands or causes of
action of any kind, nature or description, whether arising in law or equity or
upon contract or tort or under any state or federal law or otherwise, which the
Borrower or such Guarantor has had, now has or has made claim to have against
any such person for or by reason of any act, omission, matter, cause or thing
whatsoever arising from the beginning of time to and including the date of this
Amendment, whether such claims, demands and causes of action are matured or
unmatured or known or unknown.

7.            Costs and Expenses. The Borrower hereby reaffirms its agreement
under the Credit Agreement to pay or reimburse the Lender on demand for all
costs and expenses incurred by the Lender in connection with the Loan Documents,
including without limitation all reasonable fees and disbursements of legal
counsel. Without limiting the generality of the foregoing, the Borrower
specifically agrees to pay all fees and disbursements of counsel to the Lender
for the services performed by such counsel in connection with the preparation of
this Amendment and the documents and instruments incidental hereto. The Borrower
hereby agrees that the Lender may, at any time or from time to time in its sole
discretion and without further authorization by the Borrower, make a loan to the
Borrower under the Credit Agreement, or apply the proceeds of any loan, for the
purpose of paying any such fees, disbursements, costs and expenses.

8.            Miscellaneous. This Amendment and the Acknowledgment and Agreement
of Guarantor may be executed in any number of counterparts, each of which when
so executed and delivered shall be deemed an original and all of which
counterparts, taken together, shall constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

By /s/ Pam Cates                                  

Pam Cates, Vice President

EXABYTE CORPORATION



 

By /s/ Carroll Wallace                          

Carroll Wallace, Chief Financial Officer

 

 

 

 

-3-

 

 

 